Name: Commission Regulation (EC) NoÃ 1259/2008 of 16Ã December 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Bleu dÃ¢ Auvergne (PDO))
 Type: Regulation
 Subject Matter: marketing;  consumption;  Europe;  processed agricultural produce
 Date Published: nan

 17.12.2008 EN Official Journal of the European Union L 338/5 COMMISSION REGULATION (EC) No 1259/2008 of 16 December 2008 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Bleu dAuvergne (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from France for approval of an amendment to the specification for the protected designation of origin Bleu dAuvergne, registered by Commission Regulation (EC) No 1107/96 (2). (2) The purpose of this application is to amend the specification by stipulating the conditions for using treatments and additives in the milk and for the manufacture of Bleu dAuvergne. These practices ensure that the key characteristics of the PDO product are maintained. (3) The Commission has examined the amendment in question and decided that it is justified. Since this concerns a minor amendment within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may adopt it without following the procedure set out in Articles 5, 6 and 7 of that Regulation. (4) In accordance with Article 18(2) of Commission Regulation (EC) No 1898/2006 (3) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, a summary of the specification should be published, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Bleu dAuvergne is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 369, 23.12.2006, p. 1. ANNEX I The specification for the protected designation of origin Bleu dAuvergne is amended as follows: Method of production The following provisions are added to point 5 of the specification regarding the production method: ( ¦) Coagulation may be carried out only using rennet. The milk may not be concentrated by partially removing the watery part before coagulation. In addition to the raw dairy materials, the only ingredients or production aids or additives authorised in the milk and during production are rennet, innocuous bacterial cultures, yeasts, moulds, calcium chloride and salt. ( ¦) The dairy raw materials, partly finished products, curd and fresh cheese may not be conserved at a temperature below 0 °C. ( ¦) Fresh cheese and cheese undergoing the maturing process may not be conserved under a modified atmosphere. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs BLEU DAUVERGNE EC No: FR-PDO-0117-0107/29.3.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State Name: Institut national de lorigine et de la qualitÃ © (INAO) Address: 51, rue dAnjou  F-75008 Paris Tel. (33) 153 89 80 00 Fax: (33) 153 89 80 60 E-mail: info@inao.gouv.fr 2. Group Name: Syndicat interprofessionnel rÃ ©gional du Bleu d'Auvergne Address: Mairie  F-15400 Riom-Ã ¨s-Montagnes Tel. (33) 471 78 11 98 Fax: (33) 471 78 11 98 E-mail: bleudauvergne@wanadoo.fr Composition Producers/processors (X) Other ( ) 3. Type of product Class 1.3  Cheese 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Bleu dAuvergne 4.2. Description Blue-veined cows milk cheese that is flat and cylindrical in shape with a natural mould rind. The large cheese weighs 2-3 kg and is approximately 20 cm in diameter. The small cheeses weigh 1 kg, 500 g or 350 g. Fat content is at least 50 % and dry matter not less than 52 %. 4.3. Geographical area Central Massif Central comprising the following municipalities: The Puy-de-DÃ ´me department: all municipalities The Cantal department: all municipalities The Haute-Loire department: The district of Brioude: all municipalities The Aveyron department: The cantons of Mur-de-Barrez and Sainte-GeneviÃ ¨ve-sur-Argence: all municipalities The CorrÃ ¨ze department: The cantons of Argentat, Beaulieu-sur-Dordogne, Bort-les-Orgues, Eygurande, Lapleau, la Roche-Canillac, Mercoeur, Meyssac, Neuvic, Saint-Privat, Ussel-Est and Ussel-Ouest: all municipalities The Lot department: The cantons of Bretenoux, Figeac-Est, Figeac-Ouest, Gramat, Lacapelle-Marival, LatronquiÃ ¨re, Martel, Saint-CÃ ©rÃ ©, Sousceyrac and Vayrac: all municipalities The canton of Livernon: the municipalities of Assier, Issepts, Reyrevignes, Saint-Simon and Sonac The canton of Souillac: the municipalities of Lacave, Mayrac, Meyronne, Pinsac et Saint-Sozy The LozÃ ¨re department: The cantons of Aumont-Aubrac, Fournels, Grandieu, Langogne, Le Malzieu, Nasbinals, Saint-Alban-sur-Limagnole, Saint-Amans-la-LozÃ ¨re and Saint-ChÃ ©ly-dApcher: all municipalities 4.4. Proof of origin Every milk producer, processing plant and maturing plant fills in a declaration of aptitude registered with the INAO which allows the INAO to identify all operators involved. All operators must keep at the INAOs disposal their registers and any documents required for checking the origin, quality and production conditions of the milk and cheese. As part of the checks carried out on the specified features of the designation of origin, an analytical and organoleptic test is conducted to ensure that the products submitted for examination are of high quality and possess the requisite typical characteristics. 4.5. Method of production The milk must be produced, and the cheese must be manufactured and matured in the geographical area. Manufacture still involves the same processes as in the past: draining the curd, putting it into moulds, salting by hand, in two stages, using dry coarse salt and turning the cheese over several times, then pricking using long needles, as this airing of the cheese allows penicillium glaucum to develop. The cheese is then ripened in cellars for at least four weeks for the large cheeses and a minimum of two weeks for the small cheeses. 4.6. Link The origin of this cheese dates back to the beginning of the 19th century when it was made on the high volcanic land of the Massif Central. Its reputation extended rapidly as far as Paris where in 1879 the popular singer Francisque Bathol sang its praises. Bleu dAuvergne was granted designation of origin status in March 1975 following the application made in 1972. The area where Bleu dAuvergne is made is unique, characterised by volcanic and granitic earth, rich in trace elements, with a harsh climate, all of which is conducive to a very specific type of flora, which contributes to the particular qualities of Bleu dAuvergne whose unique flavour is brought out by using specific strains of penicillin, developed and produced in the Bleu dAuvergne AOC area. The methods for draining the curd and for salting by hand give Bleu dAuvergne a very fine marbling, uniformly spread throughout the cheese, which distinguishes it from other blue cheeses. 4.7. Inspection body Name: Institut national de lorigine et de la qualitÃ © (INAO) Address: 51, rue d'Anjou  F-75008 PARIS Tel. (33) 153 89 80 00 Fax: (33) 153 89 80 60 E-mail: info@inao.gouv.fr The Institut national de lorigine et de la qualitÃ © is a public administrative body with legal personality and reports to the Ministry of Agriculture. It is responsible for monitoring the production conditions for products with a designation of origin. Name: Directorate-General for Competition, Consumer Affairs and Fraud Prevention (DGCCRF) Address: 59, boulevard Vincent Auriol  F-75703 PARIS Cedex 13 Tel. (33) 144 87 17 17 Fax: (33) 144 97 30 37 E-mail: info@inao.gouv.fr The DGCCRF is a department of the Ministry of the Economy, Industry and Employment. 4.8. Labelling The cheeses have to be wrapped in tin foil. The product must bear the name of the designation of origin.